Exhibit 32(a) This Certification is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section.This Certification shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, except as otherwise stated in such filing. Certification Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code In connection with the Annual Report of Appalachian Power Company (the “Company”) on Form 10-Q (the “Report”) for the quarter ended September 30, 2009 as filed with the Securities and Exchange Commission on the date hereof, I, Michael G.
